Case 5:20-cv-05104-PKH Document 47                  Filed 11/04/20 Page 1 of 2 PageID #: 735




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                    PLAINTIFF

v.                                    5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                                  DEFENDANT


THE RAZORBACK FOUNDATION, INC.                                         COUNTER-PLAINTIFF

V.

BRET A. BIELEMA and NEIL CORNRICH                                  COUNTER-DEFENDANTS

                             AMENDED CERTIFICATE OF SERVICE

        I, Marshall S. Ney, do hereby certify that Counter-Plaintiff The Razorback Foundation,
Inc.’s Brief in Opposition to Counter-Defendants’ Rule 11 Motion for Sanctions (Doc. 46) was
electronically filed with the Court on November 3, 2020, and that the below listed persons received
a copy of the same via the Court’s electronic notification system (ECF), on or about the 3rd day
of November, 2020:

        Thomas A. Mars                                      Richard N. Watts
        MARS LAW FIRM                                       WATTS, DONOVAN, TILLEY &
        5500 Pinnacle Point Drive, Suite 202                CARSON, P.A.
        Rogers, AR 72758                                    2120 Riverfront Drive, Suite 275
        tom@mars-law.com                                    Little Rock, AR 72202-1436
                                                            Richard.watts@wdtc.law

        R. Craig Wood
        Benjamin P. Abel                                    John C. Everett
        McGUIRE WOODS LLP                                   EVERETT LAW FIRM
        Court Square Building                               P.O. Box 1460
        652 Peter Jefferson Parkway, Suite                  12217 W. Hwy. 62
        350                                                 Farmington, AR 72730-1460
        Charlottesville, VA 22911                           john@everettfirm.com
        cwood@mcguirewoods.com
        babel@mcguirewoods.com




                                                1
FEC\44844\0001\8059839.v1-10/30/20
Case 5:20-cv-05104-PKH Document 47        Filed 11/04/20 Page 2 of 2 PageID #: 736




        John E. Tull, III                         Ryan K. Culpepper
        QUATTLEBAUM, GROOMS &                     CULPEPPER LAW FIRM, PLLC
        TULL PLLC                                 P.O. Box 70
        111 Center St., Suite 1900                Hot Springs, AR 71902
        Little Rock, AR 72201                     ryan@theculpepperfirm.com
        jtull@qgtlaw.com

                                     /s/ Marshall S. Ney
                                     Marshall S. Ney




                                      2
FEC\44844\0001\8059839.v1-10/30/20
